PER CURIAM.
Appellant was charged for violating Section 811.16, Florida Statutes, F.S.A., in that he unlawfully and feloniously received or aided in the concealment of a 1966 2-door hardtop Oldsmobile and a tractor-trailer. *454He was tried by jury and represented by attorney. The jury found him guilty as charged and this appeal ensued.
We have studied the briefs, the record and all papers filed in this matter, and the appellant having failed to show reversible error, the judgment is therefore affirmed.
HOBSON, C. J., and LILES and Mc-NULTY, JJ., concur.